Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed September 1, 1972, which affirmed an award to claimant for total disability from November 27, 1970 to October 11, 1971. Claimant was working for Suburban Sanitation as a garbage collector when, on February 4, 1970, he severely injured his thumb while banging a frozen garbage can to remove its contents. He subsequently developed a skin condition which affected his fingernails and hands and resulted in the award challenged here. The sole question presented on this appeal is whether there is substantial medical evidence in the record to support the board’s finding that the condition of claimant’s hands is causally related to his thumb injury. We find that there is such evidence, particularly in the testimony of Dr. Hirseh who stated, inter alla, that the subsequent condition was “ definitely causally related” to the original trauma. Even if, as appellants contend, the record contains other medical testimony in conflict with that of Dr. Hirseh, the board must necessarily choose between the conflicting opinions, and its determination must be affirmed (Matter of Grisa-nti v. Rugby Knitting Mills, 40 A D 2d 1047). Decision affirmed, with costs to the Workmen’s Compensation' Board. Herlihy, P. J., Staley, Jr., Sweeney, Main and Reynolds, JJ., concur.